Per Curiam. The appellant, Barrie Register, was convicted of theft of property and criminal mischief in the first degree in the Circuit Court of Washington County, First Division on November 19,1991. He was sentenced to 30 years for the theft conviction and 10 years for the criminal mischief conviction. A motion for new trial based on ineffective assistance of counsel was filed on December 12, 1991, by attorney Barry J. Watkins. Attorney Bruce Trammel who had represented Register at trial withdrew as counsel.  On January 9, 1992, the motion for new trial was withdrawn and a notice of appeal filed by Watkins. The record was filed with the Supreme Court Clerk on June 23, 1992, and Register’s brief was due on August 24,1992, after two extensions were granted. The brief has not been tendered, and the State now moves to dismiss this appeal. The motion to dismiss is denied at this time because there has been no showing that Register has abandoned his desire to appeal. Counsel is being directed by a separate Per Curiam order to appear on Monday, March 22, 1993, at 9:00 a.m. to show cause why he should not be held in contempt of court for failure to file a timely appellant’s brief. If information is adduced at that proceeding which indicates that Register desires an appeal and counsel cannot provide effective assistance of counsel on appeal, appropriate actions will then be considered. Motion denied.